 



Exhibit 10.12
SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and
entered into by and among Mark D. Linch (“Employee”) and LODGIAN, INC.
(“Lodgian” or “Company”) and any of its former or current employees, managers,
supervisors, attorneys, agents, officers, directors, and affiliates, including
parent companies, subsidiaries, employee benefits plans, and divisions
(collectively, the “Releasees”).
W I T N E S S E T H
     WHEREAS, Employee and the Releasees want to settle fully and finally all
differences and potential disputes between them arising out of Employee’s
employment or termination of employment on August 22, 2007, with the Releasees
(the “Separation Date”);
     WHEREAS, Employee and the Company previously entered into an “Amended and
Restated Executive Employment Agreement” (the “Employment Agreement”) dated
March 29, 2007, which requires Employee to enter into this Agreement in order to
receive certain separation benefits;
     NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
     1. Denial of Liability or Wrongful Conduct.
     This Agreement shall not in any way be construed as an admission by the
Releasees that they have acted wrongfully with respect to Employee or any other
person, or that Employee has any rights whatsoever against the Releasees. The
Releasees specifically disclaim and deny any liability to, or wrongful acts
against, Employee or any other person, on the part of themselves, their
employees or their agents.
     2. No Pending Claims.
     Employee represents that he has not filed, nor assigned to others the right
to file, nor are there pending any complaints, charges or lawsuits against the
Releasees with any governmental agency or any court, and that he will not file
any claims against the Releasees with any governmental agency or any court at
any time hereafter for actions taken up to and including the date on which this
Agreement becomes effective arising out of Employee’s employment or termination
of employment by Releasees.
     3. Consideration.
     Provided the Employee satisfies the conditions of this Agreement (including
returning all Company property as provided in Paragraph 9 below, and complying
with all restrictive covenants of the Employment Agreement) and does not revoke
this Agreement, the Company will:

 



--------------------------------------------------------------------------------



 



  a.   Make lump-sum payment equal to 50% of Employee’s base salary in the total
amount of $112,500, plus an additional sum of $37,501.50 (together, the “Lump
Sum Payment”) less applicable withholdings and deductions; the Company shall
also be entitled, and Employee hereby authorizes the Company to off-set any
amounts owed by Employee to the Company from the Lump Sum Payment. The Lump Sum
payment shall be paid no later than thirty (30) days following the expiration of
any applicable revocation period.     b.   The Company shall pay 100% of the
Employee’s and his eligible dependents’ health care coverage under COBRA, for a
period six (6) months. If the Employee obtains other healthcare coverage during
this six (6) month period, the Employee will notify the Company in writing and
the Company will discontinue these COBRA payments.         Because the Employee
is no longer employed, the Employee’s rights to any particular employee benefit
will be governed by applicable law and the terms and provisions of the Company’s
various employee benefit plans and arrangements. The Employee’s Separation Date
will be the date use in determining benefits under all Company employee benefit
plans.     c.   Pay the Employee’s accrued, but unused vacation as of the
employment termination date, less applicable withholdings and deductions. The
Company and the Employee agree that the Employee has 136 hours of accrued, but
unused vacation, which entitles the Employee to a cash payment of $ 14,711.12.  
  d.   Not contest any claim by Employee for unemployment compensation related
to Employee’s separation from employment with the Company.     e.   Pay
Employee’s actual business expenses incurred as part of the ordinary course of
employment with the Company within 15 days after receipt of proper
documentation.     f.   The Company agrees that Section 7 of the Employment
Agreement shall survive such that Employee will be entitled to the payments and
other benefits provided for in said Section 7 of the Employment Agreement if a
Change in Control, as defined in Exhibit A of the Employment Agreement, shall
occur on or before October 20, 2007. Employee acknowledges that the right to
receive any payments or other benefits as provided for in Section 7 of the
Employment Agreement shall cease and the Company shall have no further
obligation with regard to said provision after October 20, 2007.

2



--------------------------------------------------------------------------------



 



     In addition to the foregoing, provided that Employee satisfies the
conditions of this Agreement (including returning all Company property as
provided in Paragraph 9 below, and complying with all restrictive covenants of
the Separation Pay Agreement) and does not revoke this Agreement, the Company
and Employee acknowledge and agree that, notwithstanding anything to the
contrary in any applicable documents evidencing a grant of an award under the
Lodgian, Inc. 2002 Stock Incentive Plan or any similar plan, any awards of
options to purchase Company stock held by Employee shall be immediately
exercisable in full, and all vesting restrictions upon any restricted stock held
by Employee shall lapse.
     4. General Release.
     As a material inducement to Employee to enter into this Agreement, Employee
hereby irrevocably and unconditionally releases, acquits, and forever discharges
Releasees from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, any claims for
compensatory damages, special damages, punitive damages, or any other form of
compensation from the Releasees or any of them, any covenant of good faith and
fair dealing, or any tort, or any federal, state, or other governmental statute,
regulation, or ordinance, including, without limitation (1) O.C.G.A. § 13-6-11;
(2) O.C.G.A. § 13-1-11; (3) breach of any covenant of good faith and fair
dealing; (4) breach of an express or implied contract; (5) violation of any
other legal or contractual duty arising under the laws of the State of Georgia,
the laws of any other state, or the laws of the United States; (6) Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; 42 U.S.C.
§ 1981; Executive Order 11246, 30 Fed. Reg. 12319; 42 U.S.C. § 1985(3); the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq.; the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq., as amended by the
Older Workers Benefit Protection Act, P.L. 101-433; the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq.; the Family and Medical Leave Act,
29 U.S.C. § 2601, et seq.; the Employee Retirement Income Security Act of 1974,
as amended, 29 U.S.C. § 1001, et seq.; the Fair Labor Standards Act, 29 U.S.C.
§ 201, et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2102, et seq.; and the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, et seq.,
which Employee now has, owns or holds, or claims to have, own or hold, which
Employee at any time heretofore had, owned or held, or claimed to have, against
each or any of the Releasees arising out of Employee’s employment, termination
from employment by Releasees and/or his/her claim of age discrimination.
     5. Compliance with Age Discrimination Laws.
     Employee hereby acknowledges and agrees that this Agreement and all actions
taken in connection therewith are in compliance with the ADEA and the Older
Workers Benefits Protection Act (“these Acts”) and that the release set forth in
Paragraph 4 hereof shall be applicable, without limitation, to any claims
brought under these Acts. The Releasees and Employee further acknowledge and
agree that:

3



--------------------------------------------------------------------------------



 



  (a)   the release given by Employee in this Agreement is given solely in
exchange for one-half of the total consideration set forth in Paragraph 3 of
this Agreement and such consideration is in addition to anything of value to
which Employee was entitled prior to entering into this Agreement;     (b)   by
entering into this Agreement, Employee does not waive rights or claims that may
arise after the date this Agreement is executed;     (c)   Employee has been
advised to consult an attorney of the Employee’s choosing and at the Employee’s
expense prior to entering into this Agreement and acknowledges that this
provision of this Agreement satisfies the requirement of the Older Workers
Benefits Protection Act (including Exhibit A attached);     (d)   Employee has
had proffered a period of at least forty-five (45) calendar days from receipt of
this Settlement Agreement within which to consider this Agreement;     (e)  
Employee agrees that to the extent s/he chooses not to wait forty-five (45)
calendar days to execute this Agreement, it is because he freely and
unilaterally chooses to execute the Agreement before that time; and     (f)  
for a period of seven (7) calendar days following execution of this Agreement,
Employee or the Company may revoke this Agreement by producing written notice to
the other party; this Agreement shall not become effective or enforceable until
such seven (7) calendar day period has expired.     (g)   If Employee revokes
his acceptance, such revocation will be effective only as to Employee’s release
of any ADEA claims he may have. In the event of revocation, Employee agrees and
understands that Company shall be entitled to an offset/reduction, and shall not
pay to Employee one-half of the consideration set forth in Paragraph 3, above,
which is the amount the parties have allocated to the release of any claims
Employee might have or assert under the ADEA.     (h)   Employee further
acknowledges and agrees that Employee has been or is herein informed by the
Company in writing of (1) the class, unit, or group of individuals covered by
the exit incentive or other employment termination program in connection with
which the Company is requesting this Release (the “Program”) and (2) the
eligibility factors and applicable time limits for the Program. Employee further
acknowledges and agrees that attached to this agreement as Exhibit A is a
schedule of (1) the job titles and ages of all individuals eligible or selected
for the Program and (2) the ages of all individuals in the same job
classifications or organizational units who are not eligible or selected for the
Program.

4



--------------------------------------------------------------------------------



 



     6. Confidentiality.
     Employee represents and agrees that he will keep the terms, amount, and
facts of this Agreement, as well as the alleged facts and events underlying the
released Claims, confidential, and that he will not hereafter disclose any
information concerning this Agreement to anyone other than his attorneys,
spouse, and financial representative(s) who will be informed of and bound by
this confidentiality clause, or pursuant to a lawfully issued subpoena or court
order, for a period of five (5) years following the Separation Date. Employee
shall be liable for all damages occasioned by a breach of this confidentiality
provision, including all attorneys’ fees incurred in the enforcement of any
breach.
     7. Non-Disparagement.
     Employee and Employer mutually agree agrees that neither will disparage or
speak negatively about the other or the Company’s employees or third party
contractors.
     8. Return of Company Property
     Employee agrees to return to the Company all of the Company’s property,
including, but not limited to, keys, passcards, credit cards, customer lists,
rolodexes, tapes, software, computer files, marketing and sales materials, and
any other record, document or piece of equipment belonging to the Company.
Employee agrees not retain any copies of the Company’s property, including any
copies existing in electronic form, which are in the Employee’s possession or
control. Employee acknowledges that he has not and will not destroy, delete, or
alter any Company property without the Company’s consent. Employee’s compliance
with this Paragraph 8 is a condition precedent to the Company’s obligation to
pay Employee the consideration set forth in Paragraph 3 hereof.
     9. Employment References.
     Employee agrees that in response to any requests for employment references
from future prospective employers of Employee, the Company will only provide
dates of employment and last position held.
     10. Modification.
     No provision of this Agreement may be changed, altered, modified or waived
except in writing signed by Employee and a senior officer of the Company, which
writing shall specifically reference this Agreement and the provisions which the
parties intend to waive or modify.

5



--------------------------------------------------------------------------------



 



     11. Consultation with Counsel.
     Employee represents and agrees that he fully understands his right to
discuss all aspects of this Agreement with his attorneys and acknowledges that
he has been given a reasonable time to consider whether he should sign this
Agreement.
     12. Attorneys’ Fees and Costs.
     In the event that any party to this Agreement commences an action, at law
or in equity, to enforce any right under any provision of this Agreement or to
compel compliance with any provision of this Agreement, Employee and the
Releasees covenant and agree that the prevailing party in any such action shall
be entitled to recover all reasonable attorneys’ fees and costs incurred in
connection with such action.
     13. Entire Agreement.
     Except as expressly provided herein, this Agreement constitutes and
contains the entire agreement and final understanding concerning Employee’s
relationship with the Company and the other subject matters addressed herein
between the parties, and supersedes and replaces all prior negotiations and all
other agreements, proposed or otherwise, whether written or oral, concerning the
subject matters hereof, including, without limitation, the Employment Agreement.
Any representation, promise or agreement not specifically included in this
Agreement shall not be binding upon or enforceable against either party. This
Agreement constitutes an integrated agreement. Notwithstanding the foregoing,
the parties acknowledge and agree that Sections 8, 9, 10, 12, 13, 15, 17, 18 and
22 of the Employment Agreement shall survive this Agreement in accordance with
their terms, to the extent not inconsistent with any provision of this
Agreement. In addition, the parties agree that Section 7 of the Employment
Agreement shall survive until October 20, 2007.
     14. Applicable Law.
     This Agreement has been entered into in and shall be governed by and
construed under the laws of the State of Georgia, notwithstanding its provisions
governing choice of law.
     15. Severability.
     The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Agreement shall survive the termination of any arrangements
contained herein.
     16. Headings and Captions.

6



--------------------------------------------------------------------------------



 



     The headings and captions used in this Agreement are for convenience of
reference only, and shall in no way define, limit, expand or otherwise affect
the meaning or construction of any provision of this Agreement.
     17. Construction.
     In the event that an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
     EMPLOYEE ATTESTS THAT HE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTAND
THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS ARISING
OUT OF EMPLOYEE’S EMPLOYMENT AND/OR TERMINATION FROM EMPLOYMENT WITH RELEASEES.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
date shown below.
     Executed this 11th day of September, 2007.

             
 
            LODGIAN, INC.   MARK D. LINCH  
 
           
By:
  /s/ Edward J. Rohling   /s/ Mark. D. Linch    
 
            Name: Edward J. Rohling         Title: President & Chief Executive
Officer        

7